Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com



                                                                                     2/21/2020

February 20, 2020
                                        The revised briefing schedule is approved.
ECF
                                        SO ORDERED.
Hon. Edgardo Ramos
Thurgood Marshall
United States Courthouse
40 Foley Square                                     2/21/2020
New York, NY 10007

Re:       Lisa Doe v. Darren K. Indyke and Richard D. Kahn as Joint Personal
          Representatives of The Estate of Jeffrey E. Epstein, et al., 1:19-cv-07773-ER-DCF

Dear Judge Ramos:

We represent Defendants in the referenced action. We write on behalf of all parties to
respectfully request the Court’s approval of the parties’ agreement to extend each deadline in
the briefing schedule for Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint by
one business day, as follows:

         Defendants to file their moving brief by February 24, 2020;

         Plaintiff to file her opposition brief by March 30, 2020;

         Defendants to file their reply brief by April 13, 2020.



Respectfully submitted,

s/Bennet J. Moskowitz
Bennet J. Moskowitz
